NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                    February 26, 2018 
                                          Before 
                      WILLIAM J. BAUER, Circuit Judge 
                      MICHAEL S. KANNE, Circuit Judge 
                       ILANA DIAMOND ROVNER, Circuit Judge


No. 17‐1055 
 
AYESHA KHAN,                                        Appeal from the United States 
       Plaintiff‐Appellant,                         District Court for the Northern District 
                                                    of Illinois, Eastern Division. 
       v.                                            
                                                    No. 1:14‐CV‐09539 
MIDWESTERN UNIVERSITY, an Illinois                   
not‐for‐profit corporation,                         John Robert Blakey,   
       Defendant‐Appellee.                          Judge. 
                                             
                                        O R D E R 

        Upon consideration of the Petition for Rehearing filed by Plaintiff‐Appellant on 
February 7, 2018, this court’s opinion of January 16, 2018, is amended as follows. In all 
other respects, all members of the original panel have voted to deny the petition for 
rehearing. Accordingly, in all other respects, the Petition for Rehearing is DENIED. 
 
        The opinion shall be amended as follows:   
 
        (1) New footnote at page 15 after the sentence, “It appears that Khan, perhaps 
having second thoughts about lobbing this new and wholly unsupported claim in a 
reply brief, scaled back the substance of the claim between the paper and electronic 
filing of the reply brief,” as follows: 
 
No. 17‐1055                                                                            Page 2 
 
        In the petition for rehearing en banc, Khan’s attorney offers an innocent 
explanation for the changes between the electronic and paper filing of the brief. We 
accept the explanation that Khan’s counsel inadvertently filed an earlier, less‐edited 
version of the brief electronically and the final, edited version by mail. Nevertheless, the 
potential problems for the court remained. But for the chance discovery, the court 
would never have discovered the discrepancy. 
 
        (2) New footnote page 16, after “Our confidence was further eroded by multiple 
misrepresentations of the record,” as follows: 
 
        Khan’s petition for rehearing spends some time refuting this paragraph of the 
decision and arguing about the mathematical possibility that Khan might pass her 
second year curriculum. Throughout this case, this court spent an inordinate amount of 
time trying to determine when Khan allegedly requested which reasonable 
accommodations and then looking through course syllabi and transcripts to try to 
determine when she failed particular exams in each course and whether there might be 
a mathematical possibility that she could have passed any courses that made her 
eligible for dismissal. Such a pursuit was folly. Not only was it an impossible task given 
the record before it, but more importantly, it is not the role of an appellate court to dig 
through the record to formulate a theory to determine if there is any set of facts under 
which the plaintiff could survive a motion for summary judgment. That is the duty of 
the plaintiff. Yet in her opening and reply briefs, Khan argues only that she sought 
accommodations at some point—perhaps in late March (although she never specifically 
states when) and that some accommodations were granted (she does not tell us which 
ones or in which classes), and some were not. Khan never once asserts how the 
unsatisfied reasonable accommodations she requested would have allowed her to 
participate in the program or, more surprisingly, even that they would have allowed 
her to do so at all.